DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the remarks submitted on 06/04/2021. Accordingly, all previous objections to the drawings have been withdrawn.  

Claim Objections
Claims 1 and 11 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 06/04/2021. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 4-5, 15 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 06/04/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toma (US 5,988,711 A) in view of Schnarr (US 7722097 B2).
Regarding claim 1, Toma teaches a surface mountable electric strike having a bolt cavity arranged to receive a bolt of a door lock (paragraph 3), the electric strike comprising: a strike frame (24, 25); a keeper (2) mounted on the strike frame (24), the keeper (2) forming a side wall of said bolt cavity  and being arranged to pivot about a first pivot axis (18) extending in a first direction, between a door-locking position, wherein the keeper is arranged to retain the bolt to prevent door opening (paragraph 13), and a door-releasing position, wherein the keeper is arranged to enable the bolt to exit the bolt cavity (col. 5, lines 16-20) along a second direction substantially perpendicular to said first direction (direction of axis 23); a lock lever (8) mounted on the strike frame (25) for locking the keeper in said door- locking position (paragraph 3), the lock lever being arranged to pivot about a second pivot axis (16) extending substantially in said second direction, between a locking position (fig. 1), wherein the keeper, when in said door-locking position, is prevented by the lock lever from pivoting around the first pivot axis to said door-releasing position (col. 3, line 65 - col. 4, line 2), and an unlocking position (fig. 3), wherein the keeper, when in said door-releasing position, is free to pivot around the first pivot axis to said door-releasing position (col. 5, lines 5-20); a biasing member (15) to urge the lock lever to one of said locking and unlocking positions (col. 4, lines 28-29); and an electromagnet (4) to pivot the lock lever to the other one of said locking and unlocking positions (col. 5, lines 5-20), said electromagnet comprising a solenoid (19) situated next to the lock lever (8?), wherein the electromagnet is oriented to produce a magnetic field that is, inside the solenoid (col. 4, lines 15-20), directed substantially in a third 
Toma fails to teach wherein the solenoid comprises a fixed core electromagnet.  
Schnarr teaches a similar electric strike comprising an electromagnet with a fixed core.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the electromagnet of Toma consisting of a movable core with the electromagnet of Schnarr consisting of a fixed core.  By utilizing a fixed core and simply attracting the lock lever with the fixed core, Toma’s invention would involve less moving parts and therefore have less chance of a malfunction during continued operation.  All of the elements are known in the art and the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 4, Toma in view of Schnarr teaches the electric strike of Claim 1, wherein the lock lever (8) further comprises: a plate shaped portion extending, substantially along said first direction, away from the second pivot axis, the plate shaped portion having a proximal end near the second pivot axis and a distal end; a bridge element having a proximal end that is joined to the distal end of the plate shaped portion, the bridge element extending substantially along said third direction and having a distal end; and an end portion joined to the distal end of the bridge element and forming the free extremity of the lock lever (see annotated figure 1 below).  

    PNG
    media_image1.png
    408
    562
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 6, Toma in view of Schnarr teaches the electric strike of Claim 1, wherein said at least one biasing member (15) urges the lock lever (6) to said locking position (col. 4, lines 28-29) and, when said electromagnet is energized, the electromagnet magnetically attracts the lock lever to pivot from said locking position (fig. 1) to said unlocking position (fig. 3).
Regarding claim 7, Toma in view of Schnarr teaches the electric strike of Claim 1, wherein the lock lever (6) has a free extremity (lower part of distal end in annotated figure 1) and comprises a first interlocking element (26) located at the free extremity, which first interlocking element cooperates, when the lock lever is in said locking position and the keeper in said door-locking position (fig. 1), with a second interlocking element (22) on the keeper (part 3 is contacting the keeper and that is interpreted as being on the keeper) to prevent the keeper from pivoting around the first pivot axis to said door-releasing position (col. 3, line 65 - col. 4, line 2).
Regarding claim 8, Toma in view of Schnarr teaches the electric strike of Claim 7, wherein the keeper has a free extremity (3), the second interlocking element (22) being located at the free extremity of the keeper (22 is located on 3).

Claims 1-3, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnarr (US 7,722,097 B2) in view of Toma (US 5,988,711 A).
Regarding claim 1, Schnarr teaches a surface mountable electric strike having a bolt cavity (202) arranged to receive a bolt of a door lock, the electric strike comprising: a strike frame (102); a keeper (104) mounted on the strike frame (102), the keeper (104) forming a side wall of said bolt cavity and being arranged to pivot about a first pivot axis (118) extending in a first direction, between a door-locking position, wherein the keeper is arranged to retain the bolt to prevent door opening (fig. 2), and a door-releasing position, wherein the keeper is arranged to enable the bolt to exit the bolt cavity (fig. 3) along a second direction (exits from top of page to bottom of page) substantially perpendicular to said first direction (direction of pivot axis 118); a lock lever (108) mounted on the strike frame (102) for locking the keeper in said door- locking position (fig. 2), the lock lever being arranged to pivot about a second pivot axis (annotated figure 2), between a locking position (fig. 2), wherein the keeper, when in said door-locking position, is prevented by the lock lever from pivoting around the first pivot axis to said door-releasing position (fig. 2), and an unlocking position (fig. 3), wherein the keeper, when in said door-releasing position, is free to pivot around the first pivot axis to said door-releasing position (fig. 3); a biasing member (112) to urge the lock lever to one of said locking and unlocking positions (col. 6, lines 19-30); and an electromagnet (110) to pivot the lock lever to the other one of said locking and unlocking positions (col. 6, lines 30-40), said electromagnet comprising a solenoid with a fixed core (110) situated next to the lock lever (108), wherein the electromagnet is oriented to produce a magnetic field that is, inside the solenoid, directed substantially in a third direction (left to right on the drawing) which is 
Schnarr does not teach wherein the second pivot axis extends substantially in said second direction.  
Toma teaches a similar electric strike wherein the second pivot axis extends substantially in said second direction, that is, the same direction as the entry and exit of the bolt into the bolt cavity.  
It would have been obvious to one of ordinary skill in the art to modify the second pivot axis of Schnarr with the second pivot axis of Toma in order for it to extend substantially in said second direction.  Changing the pivot axis of the lock lever to be substantially in said second direction would simply be a rearrangement of parts and obvious to one of ordinary skill in the art as taught by In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Rotating the second pivot axis to be in said second direction would not alter the function of the electric strike and would provide added strength by directing the force on the strike and lock lever in the same direction as the axis.  
Regarding claim 2, Schnarr in view of Toma teaches the electric strike of claim 1, Schnarr further teaches, wherein, when the electromagnet (110) is energized (fig. 3), the fixed core of the electromagnet (110) couples to a portion of the surface of the lock lever (108), while, when the electromagnet is not energized (fig. 2), a gap is present between the fixed core and said portion of the surface of the lock lever (gap between 108 and 110).
Regarding claim 3, Schnarr in view of Toma teaches the electric strike of claim 2, Schnarr further teaches wherein the lock lever (108) has a free extremity (annotated figure 1) with said portion of the surface of the lock lever (108) being located between the second pivot axis (annotated figure 1) and the free extremity (annotated figure 1).

    PNG
    media_image2.png
    564
    395
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 9, Schnarr in view of Toma teaches the electric strike of Claim 1, Schnarr further teaches wherein the strike frame (102) is provided with a bearing element (106) arranged to bear against the lock lever (108) to prevent the lock lever (108), when the lock lever is in its locking position and when the keeper is in its door-locking position (fig. 2), from being moved in said second direction when said bolt of the door lock is urged against the keeper.
Regarding claim 10, Schnarr in view of Toma teaches the electric strike of Claim 9, wherein the lock lever has a free extremity (annotated figure 2), the bearing element configured to bear against the lock lever at the free extremity of the lock lever (fig. 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toma (US 5,988,711 A) in view of Schnarr (US 7,722,097 B2) and further in view of (Kerndl (DE 10116299 C1).
Regarding claim 15, Toma in view of Schnarr teaches the electric strike of claim 1, but does not teach wherein the strike further comprises a door stop that is mountable to the strike frame on a first side of the strike when the keeper has to cooperate with said bolt and on a second side of the strike when the further keeper has to cooperate with said bolt.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mountable door stop of Kerndl with the electric strike of Toma and Schnarr.  Doing so provides an added security in being able to force the door past the back wall of the keeper by providing a larger stopping surface against the door.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
In regard to the arguments pertaining to the former rejections formed under 35 USC 102 (a)(1), the applicant asserts that Toma does not disclose a surface mountable electric strike due to the front plate being longer than the actual strike.  While Toma’s electric strike may be able to be mounted into a mortise in a door, it is also capable of being surface mounted.    In addition, the applicant argues that Toma does not utilize a solenoid with a fixed core, the examiner agrees and has amended the office action to include a rejection under 35 USC 103 to substitute the solenoid of Toma with a fixed core solenoid.  
In regard to the arguments pertaining to the former rejections formed under 35 USC 103, the applicant asserts that the keeper of Schnarr discloses a keeper that performs a combined sliding and rotating motion, which leads to no single fixed pivot axis as required by claim 1.  The examiner agrees .  

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 introduces the use of a further keeper forming a further side wall of the bolt cavity.  While the use of a second keeper to allow the door to swing both ways in an opening is taught by Fang in US 2017/0073998 A1, however the incorporation of the elements of claim 1 would not have been obvious to one of ordinary skill in the art.  Claims 12-14 are allowable for incorporating the second keeper along with expanding upon the locking and unlocking positions and the use of this further keeper with the lock lever which is not obvious from the prior art.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675